DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 9/22/2021 (“Sept. Resp.”). In the Sept. Resp., claims 1-10 are pending. With this Action, claims 5-8 and 10 are rejected under 35 U.S.C. § 101, and claims 1-4 and 9 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 9/8/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments and Amendments
Claim Interpretation
Applicant argues all limitations should be given patentable weight since there are no longer any contingencies recited. See Sept. Resp. at 6. This argument is persuasive, thus, all limitations are given patentable weight under a broadest reasonable interpretation.

Claim Rejections Under 35 U.S.C. § 101
Applicant makes several arguments why claims 5-8 and 10 are directed to statutory subject matter (see Sept. Resp. at 6-12); however, these arguments are not persuasive.


Section 101 – Step 2A, Prong 1
Applicant argues that the identified abstract idea for independent claims 5 and 10 is not a mental process because the standard is not that the abstract idea “can be carried out … at the direction of a human,” (see Sept. Resp. at 6-7), but rather is that the abstract idea covers only those processes that can be carried out in the human mind (see Sept. Resp. at 7). Moreover, Applicant argues that while section 2106.04(a)(2)(III)(C) of the MPEP explains that a claim may still be directed to a mental process despite the use of a generic computer, claims 5 and 10 are not analogous because “the claims are not simply a mental process performed on a generic computer, or in a computer environment, or is merely using a computer as a tool to perform the concept.” See Sept. Resp. at 7-8. These are not persuasive.
In the rejection below (and as previously presented) it is explained that neither claims 5 or 10 recite anything that would actually “support[] a Multi User-Multiple Input Multiple Output (MU-MIMO) beamforming training” (see the preambles of claims 5 and 10) apart from transmitting frames with particular kinds of data/information. Claims 5 and 10 only recite transmitting steps (claim 5) or functions (claim 10); the claims do not recite any detail on how transmitting frames supports MU-MIMO beamforming training. Moreover, regardless of the uniqueness of the data being transmitted, such as the RA and TA fields both having the same value, using generic computer equipment or instructing a computer to transmit data, even unique data, without further processing, analyzing, or other actions taken on/with the data is still just transmitting data. For example, a user instructing a mobile phone to transmit text, image, or video data is still just the user instructing the mobile phone to carryout a function it was intended to carryout, i.e., transmit data. See also MPEP § 2106.04(a)(2)(III)(C). Similarly, claims 5 and 10 are merely directed to transmitting data, even if done by a generic computer or at the direction of a human controlling the generic computer. Thus, this argument is not persuasive.


Section 101 – Step 2A, Prong 2
Applicant argues with respect to Step 2A, Prong 2 that the claims have been amended to include a practical application, such as, based on the information received in the frames, “performing … the MU-MIMO beamforming training”. See Sept. Resp. at 8-9. These amendments are only with respect to features found in independent claims 1 and 9 and are with respect to the station (STA) that receives the frames, not the STA that transmits the frames, as in claims 5 and 10. Thus, this argument is not persuasive with respect to claims 5-8 and 10.
Section 101 – Step 2B
Applicant lastly argues with respect to Step 2B that the claims have been amended and recite “significantly more” and thus satisfy Step 2B of the analysis, and also that the requirements of Berkheimer have not been satisfied because there was no express support cited in the final Office Action. See Sept. Resp. at 10. These are not persuasive. First, as discussed above with respect to Step 2A, Prong 2, the claim amendments are with respect to claims 1 and 9, not claims 5 and 10. Thus, this argument is not persuasive. Second, the rejections have been revised to focus on the features of amended claims 5 and 10. These rejections still identify various limitations as well-understood, routine, and conventional, and the sections of the MPEP cited in the rejection fully satisfy the requirements of Berkheimer. See e.g., MPEP §§ 2106.05(d)(II) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network)), 2106.05(e), 2106.05(g). As a result, the requirements of Berkheimer are met and this argument is not persuasive.

35 U.S.C. §§ 102 and 103 Claim Rejections
As noted above, because claim 1 has been amended to remove the contingent limitations, and thus, all claim limitations are given patentable weight under a broadest reasonable interpretation, all previously presented rejections under sections 102 and 103 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Per section 2106 of the MPEP, a determination as to whether a claim is directed to patent ineligible subject matter is done in three parts: step 2A, prong 1 identifies the abstract idea; step 2A, prong 2 identifies whether the abstract idea is integrated into a practical application; and step 2B evaluates whether the additional limitations when taken with the abstract idea individual and as a whole amount to an inventive concept (i.e., significantly more than the abstract idea itself).
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the abstract idea of supporting “a Multi User-Multiple Input Multiple Output (MU-MIMO) beamforming training” without significantly more recited. 
Claim 5 is directed to a “method of supporting a Multi User-Multiple Input Multiple Output (MU- MIMO) beamforming training by a Station (STA) in a Wireless LAN (WLAN) system” and only recites two “transmitting” steps. Claim 10 is directed to a “station (STA) supporting a Multi User-Multiple Input Multiple Output (MU- MIMO) beamforming training in a Wireless LAN (WLAN) system, the station comprising: a transceiver configured to have one or more Radio Frequency (RF) chains and transceive signals with one or more other stations; and a processor configured to be connected to the transceiver and process the signals transceived with the one or more other stations, wherein the processor is further configured to” perform two “control” functions that cause the “transceiver to transmit” various 
Step 2A, Prong 1
Neither the preamble nor the body of claim 5 recites steps that show how supporting beamforming training is achieved. Moreover, there is no explanation in the preamble or in the “transmitting” steps of how the “transmitting” is achieved or carried out, or how the frames in both limitations are determined, generated, or formed. Thus, under a broadest reasonable interpretation, a human could easily support beamforming training by causing a computer to transmit data, such as by turning the computer on to make it capable of data transmission by the push of a key or button, or causing a program to run that transmits data. And while a computer may be used to carry out the actual transmitting, this is a general function for which computers were built. There is nothing particular or specialized about a computer transmitting data because a user pressed a key/button or a program executed code to do so.
As to claim 10, while there are additional hardware elements recited, these are not considered part of the abstract idea and are nothing more than generic computing elements. Thus, claim 10 still only recites the abstract idea of transmitting data in support of beamforming training. There is no requirement that the transmitting be carried out in any specialized way or that the beamforming training be carried out at all.
Because the claims do not require anything more than mere transmitting of data, claims 5 and 10 are directed to a mental process that is carried out in the human mind or at least carried out at the direction of a human, which is an abstract idea. See MPEP § 2106.04(a)(2)(III)(B-D).
Step 2A, Prong 2
As noted above, claims 5 and 10 are directed to the abstract idea of supporting MU-MIMO beamforming training, such as through transmitting data; however, neither claim recites any features or See MPEP § 2106.05(g). And while the transmitted frames have specific types of information contained within, e.g., “station identification information,” “a Transmitter Address (TA) field and a Receiver Address (RA) field,” these more specific types of information are not claimed in any way that utilizes, processes, or somehow further treats the uniqueness of the information to support beamforming training.1 For at least these reasons, nothing in claims 5 and 10 can be said to integrate the abstract idea into a practical application. 
Step 2B
Lastly, and as already explained, the claims only require transmitting data, which has been found to be well-understood, routine, and conventional, and thus, these limitations are not significantly more. See e.g., MPEP § 2106.05(d)(II) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network)). And as already noted, even though the transmitted data is unique and/or specific, such as is recited in claims 5 and 10, the claims do not require anything to be done with the data. There is no analyzing or processing of the transmitted data recited in the claims, nor are there limitations directed to how the data is generated or determined. Thus, the claimed transmitting steps and functions are not meaningful and cannot be an inventive concept or amount to significantly more. See also MPEP § 2106.05(e), 2106.05(g).
Additionally, claim 10 recites that the station comprises a “transceiver configured to have one or more Radio Frequency (RF) chains and transceive signals with one or more other stations; and a processor configured to be connected to the transceiver and process the signals transceived with the See Spec. ¶¶ 14-15, 230-231, where specifically, ¶¶ 230-231 are generic descriptions of the hardware elements of the described station. As a result, these hardware elements are nothing more than generic computing equipment recited in the claim as objects on which the steps and/or functions are performed, which does not add significantly more. See MPEP § 2106.05(b)(II). Moreover, using generic computing equipment to perform the well-understood, routine, and conventional functions of transmitting data is not significantly more. See MPEP §§ 2106.05(b)(I), 2106.05(d)(II).
Finally, taking all the limitations of claims 5 and 10 together, there still is not recited an inventive concept because even taking all the limitations together, there are no additional steps/functions beyond transmitting data and the recited hardware elements. The act of using generic computing elements to carry out the well-understood, routine, and conventional function of transmitting data is not significantly more. See MPEP §§ 2106.05(b)(I), 2106.05(d)(II).
For at least these reasons, claims 5 and 10 are directed to patent ineligible subject matter.
Dependent Claims 6-8
Claims 6-8, which depend from claim 5, do not recite additional limitations or features that amount to significantly more. 
Claims 6 and 7 are merely further defining additional aspects of the data that is transmitted. And as already explained, the uniqueness or specific type of data is not an inventive concept when all that the claims require are that the data is transmitted. See MPEP § 2106.05(d)(II),(e),(g).
Claim 8 recites two additional steps of “transmitting” and “receiving” data. But as noted above, the claims do not indicate how this data is generated, analyzed, or processed. Thus, all that claim 8 additionally requires is more data gathering, which is well-understood, routine, and conventional, and See MPEP §§ 2106.05(d)(II) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network)), 2106.05(g).
For at least these reasons, claims 6-8 are also directed to patent ineligible subject matter.

Allowable Subject Matter
Claims 1-4 and 9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: since independent claim 1 has been amended to no longer include contingent limitations, claim 1 is directed to a method that recites steps covering functions that are virtually identical to the functions recited in independent claim 9. In the non-final Office Action mailed 6/24/2021 on page 10, claim 9 was indicated as allowable. The reasons for allowance of claim 9 remain the same and are the same reasons claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2021/0084635 and World Intellectual Property Organization Publ’n No. WO 2018/165554 A1 each describe various beamforming training inventions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is cautioned against merely amending claims 5 and 10 to include a similar step/function as claims 1 and 9 of performing beamforming training based on the BRP frame. Claims 5 and 10 are with respect to the functioning of the STA that does not perform the training, thus, adding a limitation directed to a function of the STA that does perform the training (such as the STA of claims 1 and 9) would be given no patentable weight because it does not actually further define the method of claim 5 or the STA of claim 10.